DETAILED ACTION
This is a first Office action on the merits to the application filed 10/29/2019. Claims 17-32 are pending. Claims 1-16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
All drawings Figures 1-7 are objected to for lack of descriptive legends for elements depicted within each figure. Applicant needs to label all elements in each figure. For example, in Fig. 1, descriptive legends are missing for elements 110, 120, 130 and 140. Applicant may disclose that element 110 is “receiving information”, and element 120 is “prioritizing and filtering events”, etc. Figures 2-7 similarly lack descriptive legends for elements depicted within each figure. 
Appropriate correction is required.
 



Specification
The Specification is objected to because of the following informalities: 
The following elements referenced in the Drawings are not disclosed in the Specification:
Figure 2: elements 220, 221, 222, 223, 224 and 219 are not disclosed in the Specification.
Figure 3: element 269 is not disclosed in the Specification.
Figure 4: element 310 is not disclosed in the Specification.
Figure 5: element 402 is not disclosed in the Specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an information acquisition module configured to receive event information,  in claim 24, and
a cellular network association module configured to associate said received events, in claim 24, and
an output module configured to predict an increase, in claim 24. 

In claim 24, line 6, the limitation “information acquisition module” has been interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language, to receive event information, without reciting sufficient structure to achieve the function. 

In claim 24, line 10, the limitation “cellular network association module” has been interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language, to associate said received events, without reciting sufficient structure to achieve the function. 

In claim 24, line 14, the limitation “output module” has been interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because it uses a generic placeholder “module” 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In claim 24, the limitation “information acquisition module” is disclosed as the stage 202, acquisition module, on page 13:30-31 of the specification as filed, for capturing the events/venues information from different social sources.

In claim 24, the limitation “cellular network association module” is disclosed as the stage 204, network association module, on page 19:30-32 of the specification as filed, for establishing the relations or association between the filtered and prioritized event data and the cellular network.

In claim 24, the limitation “output module” is disclosed as the stage 205, output module, on page 28:17-18 of the specification as filed, for handling the results obtained after any stage 202, 203, 204 to generate outputs of the system. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 32 is directed to a “memory”. Applicant describes “…memory storing program instructions that, when executable by the computer processor,…”.
The term “memory” is not explicitly or deliberately defined as a non-transitory embodiment in the application. The broadest reasonable interpretation of the word “memory” includes transitory computer medium or signal. Because transitory computer medium or signals are considered non-statutory subject matter, claim 32 is considered to contain non-statutory subject matter using BRI.
Thus, claim 32 is rejected under 35 U.S.C 101 because, giving these claims their broadest reasonable interpretation, the claimed “memory” would encompass non-statutory subject matter. The 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 17-32 are rejected under 35 U.S.C 103 as being unpatentable over Bostick et al. (US2016002578 A1), hereinafter “Bostick”, in view of Zheng (US8972498 B2), hereinafter “Zheng”.

Regarding claim 17, Bostick teaches:
A method for predicting an increase in amount of traffic in a particular cell of a telecommunication network, wherein said telecommunication network comprises a plurality of access nodes, wherein each of said access nodes is arranged to serve a cell in said telecommunication network, wherein each cell covers a predefined coverage area (Bostick [0058] Cellular services provided by telecommunications companies offering a range of bandwidths possible with a given area of coverage. [0059] WiFi network may be designed to be limited to the geographic boundary of an event venue), said method comprising the steps of: 
…
 associating said events with at least one particular access node of said plurality of access nodes, based on said geographic data of each of said events and based on said predefined coverage areas of (Bostick [0074 – 0086], Fig. 5:  Predicting assembly attendance (Step 202) for a venue event (time/date and location or whereabouts) and data usage (Step 204) resulting from social media activity would lead to evaluating wireless coverage and bandwidth requirements for the venue event, i.e. for larger attendances, wireless coverage and usage can predictably increase, from access points that provide coverage at that venue. The network can then determine bandwidth requirements (Step 206) and geographical coverage (number of WiFi access points - Step 210), localized to that venue event (i.e. identify access points or nodes that would predictably support coverage and adequate bandwidth for that specific time and place (venue event)).
predicting an increase in amount of traffic in a cell of said telecommunication network based on said associated events with at least one particular access node and their corresponding temporal data (Bostick [0082 – 0086], Fig. 5: Predictive analysis is performed to determine the WiFI network bandwidth (for predicted usage – Step 206) and zones (geographical coverage – Step 210) needed to support the venue event, according to the variety of input data, such as time and place data from social media activity, venue size, historical attendance at similar events within similar venues); and 
adjusting operations, administration and management (OAM) processes for said at least one particular access node, based on said predicted increase in amount of traffic in said corresponding cell (Bostick [0087], Fig. 5:  Additional WiFi access points are dynamically created, activated, deployed to meet the real-time bandwidth demand determinations  and thereby ensure (achieve) satisfactory service. Dynamically may mean automatically, semi-automatically or manually performed to add (or remove) resources quickly in real-time.)
Bostick does not teach:
receiving event information from at least one source which is external to said telecommunication network, being a social networking website or an event database, wherein said event information comprises geographic data and temporal data of events that are to take place;
However, Zheng teaches:
receiving event information from at least one source which is external to said telecommunication network, being a social networking website, wherein said event information comprises geographic data and temporal data of events that are to take place (Zheng col 3: 27-35: Receive and analyze feeds from Twitter, Facebook, Yahoo!, social updates, blogs, breaking news and the like, in order to uncover events in which a mobile user might be interested. Such social media activity is mined for useful attributes such as location, date/time, and subject-verb-object category (e.g. when/where is Thursday evening/Rose Garden; S-V-O could be Chicago Bulls, beat, Lakers col3:40-41))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to include content from the social media activity (rather than just level of social media activity) to provide a more comprehensive set of indications that can be more accurately predict usage and deploy resources, such as for two different events at the same venue. For example, time and place information about a popular dance group performing on a shopping mall stage would help predict higher bandwidth requirements near and around the stage (higher density of users) versus the general mall normal bandwidth requirements (lower density of users). General social media activity might have predicted the entire mall might require increased bandwidth coverage. The motivation would be to efficiently allocate resources for the time and place needed.

Regarding claims 18 and 25, which depend from claims 17 and 24, respectively, Bostick and Zheng teach the base claim. Bostick teaches:
wherein said method comprises a further step of requesting said event information from said external source (Bostick [0056-0058, 0060] Requests and subsequent exchanges made to event webservers (that support dedicated web sites associated with an event), from various users, enabled thru the WiFi, cellular or other telecommunications service providers, would share user preferences and priorities, time/date and place information, pathway connectivity, etc.)

Regarding claim 19 and 26, which depend from claim 17 and 24, respectively, Bostick and Zheng teach the base claim. Bostick does not teach:
further comprising a step of formatting said received information into a predefined uniform data structure.
However, Zheng teaches:
further comprising a step of formatting said received information into a predefined uniform data structure (Zheng col 3: 2-3, 35-38, 48-49: Events are extracted (from the social media messages) using S-V-O (subject-verb-object) format and sent to the real-time database, along with location and date/time. Messages are extracted by the Event Extractor which operates according to a Natural Language Process (NLP) 116. Any sentence not taking the SVO form would not be considered an important event, thus would not be extracted (and not used in predictive analysis)) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to standardize on a form of the data so that analysis of such information can be performed efficiently and automatically by computer. Information that does not rise to the level of completeness would not be considered. The motivation would be to efficiently analyze and predict increased user traffic, in real-time, by computer.

Regarding claim 20 and 27, which depend from claim 17 and 24, respectively, Bostick and Zheng teach the base claim. Bostick does not teach:

However, Zheng teaches: 
further comprises a step of combining multiple same events into a single aggregated event, wherein the multiple same events are defined as events having substantially the same geographic data and substantially the same temporal data (Zheng col 4: 14-21: An event quality score measures the importance or significance of an event, and depends from the popularity of the subject and object (i.e. the number of times the same event is the subject of social media messages, in aggregate), the number of users Tweeting about the event, number of comments on this event, all which substantially include the same or similar place, time and date data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to group and count similar and repeated social messages regarding an event to score a rating to give it notable significance or priority, so resources can be allocated efficiently to events with high significance versus lower significance (e.g. Data about first day local Apple Store iPhone 12 sales might be extracted from social media messages as apple-sale-iPhone, apple-sale-iphone12, new-sale-phone, appl-buy-phone, etc. all of which would be grouped and counted for a higher event quality score for the same event versus weekly grocery sale at Safeway.). The motivation would be to properly count the multiple instances of events to give more accuracy to the predictive analysis, especially for high-significance events.

Regarding claim 21 and 28, which depend from claim 17 and 24, respectively, Bostick and Zheng teach the base claim. Bostick does not teach:

However, Zheng teaches:
further comprises the step of filtering and prioritizing said event information, wherein filtering of event information is based on a type of venue (Zheng col 14:28: Event vector scores the representation of the venue event, and used to qualify significance or importance of a venue)
 and prioritizing of said event information is based on popularity of said event (Zheng col 4: 14-21: An event quality score measures the importance or significance of an event, and depends from the popularity of the subject and object (i.e. the number of times the same event is the subject of social media messages), the number of users Tweeting about the event, number of comments on this event, etc., all which substantially include the same or similar place, time and date data) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to further score the event with additional attributes to build a personalized relevance or significance ranking for multiple venue events in light of allocating resources (bandwidth, coverage, etc.) for improving user experience such as live-streaming an activity uninterrupted, completing an on-line purchase, or using vendor apps for downloads, coupons or purchases.

Regarding claim 22 and 29, which depend from claim 17 and 24, respectively, Bostick and Zheng teach the base claim. Bostick further teaches:
association is based on geographical proximity, such that at least one cell of said telecommunication network closest to the geographical location of the event is associated to said event (Bostick [0074 – 0086], Fig. 5:  Predicting assembly attendance (Step 202) for a venue event (time/date and location or whereabouts) and data usage (Step 204) resulting from social media activity would lead to evaluating wireless coverage and bandwidth requirements for the venue event, i.e. for larger attendances, wireless coverage and usage can predictably increase, from access points that provide coverage at that venue. The network can then determine bandwidth requirements (Step 206) and geographical coverage (number of WiFi access points - Step 210), localized to that venue event (i.e. identify access points or nodes that would predictably support coverage and adequate bandwidth for that specific time and place (venue event)).

Regarding claim 23 and 30, which depend from claim 17 and 24, Bostick and Zheng teach the base claim. Bostick further teaches:
OAM processes comprises planning and deployment of new sites (Bostick [0087], Fig. 5:  Step 212, additional WiFi access points are dynamically created, activated and deployed  to meet the real-time bandwidth demand determinations  and thereby ensure (achieve) satisfactory service. Such deployments made dynamically may mean automatically, semi-automatically or manually performed to add (or remove) resources quickly in real-time.)

Regarding claim 24, Bostick teaches:
A node configured for use in a telecommunication network and arranged for predicting an increase in the amount of traffic in a particular cell of said telecommunication network, wherein said telecommunication network comprises a plurality of access nodes, wherein each of said access nodes is arranged to serve a cell in said telecommunication network, wherein each cell covers a predefined coverage area (Bostick [0058] Cellular services provided by telecommunications companies offering a range of bandwidths possible with a given area of coverage. [0059] WiFi network may be designed to be limited to the geographic boundary of an event venue), said node comprising: 

a cellular network association module (Bostick [0019] lines 5-9: steps in block diagram Fig. 5 may represent a module comprising of computer executable program instructions, i.e. software module)  configured to associate said received events with at least one particular access node of said plurality of access nodes, based on said geographic data of each of said events and based on said predefined coverage areas of said cells (Bostick [0074 – 0086], Fig. 5:  Predicting assembly attendance (Step 202) for a venue event (time/date and location or whereabouts) and data usage (Step 204) resulting from social media activity would lead to evaluating wireless coverage and bandwidth requirements for the venue event, i.e. for larger attendances, wireless coverage and usage can predictably increase, from access points that provide coverage at that venue. The network can then determine bandwidth requirements (Step 206) and geographical coverage (number of WiFi access points - Step 210), localized to that venue event (i.e. identify access points or nodes that would predictably support coverage and adequate bandwidth for that specific time and place (venue event)); 
an output module (Bostick [0019] lines 5-9: steps in block diagram Fig. 5 may represent a module comprising of computer executable program instructions, i.e. software module) configured to predict an increase in amount of traffic in a cell of said telecommunication network, based on said associated events with at least one particular access node and their corresponding temporal data (Bostick [0082 – 0086], Fig. 5: Predictive analysis is made to determine the WiFI network bandwidth (for predicted usage – Step 206) and zones (geographical coverage – Step 210) needed to support the venue event, according to the variety of input data, such as time and place data from social media activity, venue size, historical attendance at similar events within similar venues); and 
wherein said output module is further arranged for adjusting operations, administration and management (OAM) processes for said at least one particular access node, based on said predicted increase in amount of traffic in said corresponding cell (Bostick [0087], Fig. 5:  Step 212, additional WiFi access points are dynamically created, activated, deployed to meet the real-time bandwidth demand determinations and thereby ensure (achieve) satisfactory service. Such deployments made dynamically may mean automatically, semi-automatically or manually performed to add (or remove) resources quickly in real-time.).
Bostick does not teach:
an information acquisition module configured to receive event information from at least one external source, being a social networking website or an event database, wherein said event information comprises geographic data and temporal data of events that are to take place; 
However, Zheng teaches:
an information acquisition module configured to receive event information from at least one external source, being a social networking website, wherein said event information comprises geographic data and temporal data of events that are to take place (Zheng col 3: 1-5, 27-31, 35, Fig. 1: The engine 110 includes components for Event mining 112, Event extractor 114 and filter 119 that receives wireless messages. This engine receives and analyzes feeds from Twitter, Facebook, Yahoo!, social updates, blogs, breaking news and the like, in order to uncover events in which a mobile user might be interested. Such social media activity is mined for useful attributes such as location, date/time, and subject-verb-object category (e.g. when/where is Thursday evening/Rose Garden; S-V-O could be Chicago Bulls, beat, Lakers))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to include content from the social media activity (rather than just level of social media activity) to provide a more comprehensive set of indications that can be more accurately predict usage and deploy resources, such as for two different events at the same venue. For example, time and place information about a popular 

Regarding claim 31, which depend from 24, Bostick and Zheng teach the base claim. Bostick does not teach:
said node is located within an access node of said telecommunication network or located centrally in a server.
However, Zheng teaches:
said node is located centrally in a server (Zheng col 3:7-10, Fig. 1: In Fig. 1, the real-time location-sensitive social event engine 110 is operably coupled with a data store (server) 150 where it stores extracted S-V-O tuples.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to incorporate the engine within the server (locally) to extract data from the social media feeds and predict adjustments in resources more quickly and in real-time by computer as feeds/messages are received. The motivation is to predict and adjust quickly in real-time with computers and servers locally.

Regarding claim 32, Bostick teaches:
A node configured for use in a telecommunication network and comprising: 
a computer processor; and 
(Bostick Figure 1, Computer system/server depicting a processing unit 16 and memory unit 28),
 	configure the node to: 
…;
identify one or more cells of the telecommunication network that are associated with providing service in the event location (Bostick [0082 – 0086], Fig. 5:  The network calculates bandwidth requirements (Step 206) and geographical coverage (number of WiFi access points - Step 210), localized to that venue event (i.e. identify access points or nodes that would predictably support coverage and adequate bandwidth for that specific time and place (venue event)); and 
temporarily adjust one or more operating parameters for the identified one or more cells in conjunction with the occurrence of the event, as known from the event time, to account for an expected increase in user traffic in the identified cells (Bostick [0087], Fig. 5:  Step 212, additional WiFi access points are dynamically created, activated, deployed to meet the real-time bandwidth demand determinations and thereby ensure (achieve) satisfactory service. Such deployments made dynamically may mean automatically, semi-automatically or manually performed to add (or remove) resources quickly in real-time.)

Bostick does not teach:
receive information about an upcoming social gathering, the information indicating an event location and an event time;
However, Zheng teaches:
receive information about an upcoming social gathering, the information indicating an event location and an event time (Zheng col 3: 27-35: Receive and analyze feeds from Twitter, Facebook, Yahoo!, social updates, blogs, breaking news and the like, in order to uncover events in which a mobile user might be interested. Such social media activity is mined for useful attributes such as location, date/time, and subject-verb-object category (e.g. when/where is Thursday evening/Rose Garden; Subject-Verb-Object could be Chicago Bulls, beat, Lakers col 3:40-43));
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Bostick with the teachings of Zheng to include content from the social media activity (rather than just level of social media activity) to provide a more comprehensive set of indications that can be more accurately predict usage and deploy resources, such as for two different events at the same venue. For example, time and place information about a popular dance group performing on a shopping mall stage would help predict higher bandwidth requirements near and around the stage (higher density of users) versus the general mall normal bandwidth requirements (lower density of users). General social media activity might have predicted the entire mall might require increased bandwidth coverage. The motivation would be to efficiently allocate resources at the time and place needed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./  03/05/2021Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461